 Case 3:17-cv-01362 Document 1490 Filed 08/16/21 Page 1 of 6 PageID #: 65432




                            UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF WEST VIRGINIA

THE CITY OF HUNTINGTON,
    Plaintiff,

v.                                                            Civil Action No. 3:17-01362

AMERISOURCEBERGEN DRUG
CORPORATION, et al.
    Defendants.


CABELL COUNTY COMMISSION,
     Plaintiff,
                                                              Consolidated case:
v.                                                            Civil Action No. 3:17-01665

AMERISOURCEBERGEN DRUG
CORPORATION, et al.
    Defendants.

                PLAINTIFFS’ NOTICE OF DESIGNATED DEPOSITION
              TESTIMONY AND EXHIBITS SUBMITTED BY PLAINTIFFS

       TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

       PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 32, Plaintiffs,

the City of Huntington and Cabell County Commission, by and through undersigned counsel,

moved for admission and submitted to the Court twenty-three designated deposition testimonies

of the following listed witnesses (name; title, affiliation; deposition date; and footnote containing

the request for admission pincite and date Plaintiffs’ physically submitted to the court in hard copy

and in electronic fashion the designated testimony transcript (including Plaintiffs’ affirmative

designations and applicable Defendants’ counter designations, Defendants’ completeness

designations, Plaintiffs’ reply designations, and Plaintiffs’ completeness designations), exhibits

(offered by Plaintiffs and Defendants), and related objections and responses regarding both

deposition testimony and deposition exhibits):
    Case 3:17-cv-01362 Document 1490 Filed 08/16/21 Page 2 of 6 PageID #: 65433




        1.       Vic Brown; Executive Director, Appalachia HIDTA; 5/17/2020;1

        2.       Stacy Harper-Avilla; Section Chief, UN Reporting & Quota Section, Drug

                 Enforcement Administration; 4/11/2019;2

        3.       Thomas Prevoznik; Associate Section Chief for Pharmaceutical Investigations

                 Section of Diversion Control Division (former), Unit Chief of Liaison, Office of

                 Diversion Control (current), Drug Enforcement Administration; 4/17/2019,

                 4/18/2019, and 5/17/2019;3

        4.       Matthew Strait; Head of Office of Diversion Control (former) and Deputy

                 Assistant Administrator, Diversion Control Division, Drug Enforcement

                 Administration; 5/31/2019;4

        5.       John Gray; President and Chief Executive Officer, Healthcare Distribution

                 Alliance (HDA, formerly HDMA); 7/30/2020;5

        6.       Patrick Kelly; Executive Vice President, Government Affairs, Healthcare

                 Distribution Alliance; 5/10/2019;6

        7.       Eric Cherveny; Director of Diversion Control & Security AmerisourceBergen

                 Drug Corporation; 11/9/2018;7

        8.       Nathan Elkins; District Director, AmerisourceBergen Drug Corporation;

                 11/14/2018;8




1
  5/28/2021 Trial Tr. at 132:9-11.
2
  6/17/2021 Trial Tr. at 247:19-22.
3
  5/7/2021 Trial Tr. at 63:16-65:6 (moved only; hard & digital copies submitted 5/10/2021).
4
  6/17/2021 Trial Tr. at 247:19-22.
5
  5/24/2021 Trial Tr. at 235:17-236:12.
6
  5/24/2021 Trial Tr. at 235:17-236:12.
7
  6/17/2021 Trial Tr. at 247:19-22.
8
  6/17/2021 Trial Tr. at 247:19-22.


                                                         2
     Case 3:17-cv-01362 Document 1490 Filed 08/16/21 Page 3 of 6 PageID #: 65434




         9.      Edward Hazewski; Corporate Security & Regulatory Affairs, AmerisourceBergen

                 Drug Corporation; 10/25/2018;9

         10.     Lisa Mash; Vice President of Field Sales, Community and Specialty Pharmacy,

                 AmerisourceBergen Drug Corporation; 7/28/2020;10

         11.     Eric Brantley; Director of Compliance/Compliance Officer of Cardinal Health,

                 Inc.; 11/27/2018;11

         12.     Mark Hartman; Senior Vice President of Supply Chain Integrity, Cardinal Health,

                 Inc.; 11/15/2018;12

         13.     Kim Howenstein; Director of Non-PD Customer Management, Cardinal Health,

                 Inc.; 1/10/2019;13

         14.     Steve Lawrence; Senior Vice President Independent Sales, Cardinal Health, Inc.;

                 1/4/2019;14

         15.     Jennifer Norris; Vice President & Associate General Counsel, Cardinal Health,

                 Inc.; 8/7/2018;15

         16.     Gilberto Quintero; Chief Quality & Regulatory Affairs Officer, Cardinal Health,

                 Inc.; 12/6/2018;16

         17.     Steve Reardon; Vice President of Quality Regulatory Assurance, Cardinal Health,

                 Inc. (former); currently self-employed Cardinal Health, Inc. Consultant;

                 11/30/2018;17


9
  6/17/2021 Trial Tr. at 247:19-22.
10
   6/17/2021 Trial Tr. at 247:19-22.
11
   5/28/2021 Trial Tr. at 132:9-11.
12
   6/29/2021 Trial Tr. at 122:2-24.
13
   6/29/2021 Trial Tr. at 122:2-24 (moved only) and 7/1/2021 at 9:12-14 (hard & digital copies submitted).
14
   5/28/2021 Trial Tr. at 132:9-11.
15
   6/29/2021 Trial Tr. at 122:2-24.
16
   6/29/2021 Trial Tr. at 122:2-24.
17
   5/28/2021 Trial Tr. at 132:9-11.


                                                         3
     Case 3:17-cv-01362 Document 1490 Filed 08/16/21 Page 4 of 6 PageID #: 65435




         18.     Gary Boggs; Vice President of Regulatory Affairs and Compliance, McKesson

                 Corporation and former DEA official.; 1/17/2019;18

         19.     David Gustin; Director of Regulatory Affairs, McKesson Corporation;

                 8/17/2018;19

         20.     Nathan Hartle; Vice President of Regulatory Affairs & Compliance, McKesson

                 Corporation; 7/31/2018 (30(b)(6) McKesson Corporation witness testimony);20

         21.     Nathan Hartle; Vice President of Regulatory Affairs & Compliance, McKesson

                 Corporation; 8/1/2018 (fact witness testimony);21

         22.     Gary Hilliard; Director of Regulatory Affairs (former), McKesson Corporation;

                 1/10/2019;22

         23.     Donald Walker; Former Senior Vice President of Distribution Operations,

                 McKesson Corporation; 1/10/2019.23

         Accompanying this Notice in “Appendix A” please find copies of the aforementioned

transcripts that were submitted to the Court. These transcripts were submitted to the Court with

videos of the testimony, the parties’ designations with objections and responses, the parties’

designation exhibit lists and any corresponding objections and responses, and the parties’

designation exhibits in both hard and digital copy.24 Also accompanying this notice please find

Plaintiffs’ Master Deponent Exhibit List “Appendix B” and Defendants’ Master Deponent Exhibit

List “Appendix C” of those exhibits submitted to the court with particular witness testimony.




18
   5/28/2021 Trial Tr. at 132:9-11.
19
   6/29/2021 Trial Tr. at 122:2-24.
20
   5/7/2021 Trial Tr. at 62:23-63:15 (moved only; hard & digital copies submitted 5/10/2021).
21
   6/17/2021 Trial Tr. at 247:19-22.
22
   5/28/2021 Trial Tr. at 132:9-11.
23
   6/29/2021 Trial Tr. at 122:2-24.
24
   See 7/28/2021 ECF. 1478-1.


                                                         4
 Case 3:17-cv-01362 Document 1490 Filed 08/16/21 Page 5 of 6 PageID #: 65436




Finally accompanying this notice please find Parties’ Witness Transcript Designation Worksheets

with deposition designations, objections, and responses in “Appendix D”.


       Dated: August 16, 2021                             Respectfully submitted,

 THE CITY OF HUNTINGTON                            CABELL COUNTY COMMISSION
 /s/ Anne McGinness Kearse                         /s/ Paul T. Farrell, Jr.
 Anne McGinness Kearse                             Paul T. Farrell, Jr.
 WVSB No. 12547                                    WVSB Bar No. 7443
 Joseph F. Rice                                    FARRELL & FULLER LLC
 /s/ Moniqúe A. Christenson                        1311 Ponce de Leon Ave., Suite 202
 Moniqúe A. Christenson                            San Juan, Puerto Rico 00907
 SC Bar No. 104063                                 Mobile: 304-654-8281
 MOTLEY RICE LLC                                   paul@farrell.law
 28 Bridgeside Blvd.
 Mount Pleasant, SC 29464                          Anthony J. Majestro
 Tel: 843-216-9000                                 WVSB No. 5165
 Fax: 843-216-9450                                 POWELL & MAJESTRO, PLLC
 akearse@motleyrice.com                            405 Capitol Street, Suite P-1200
 jrice@motleyrice.com                              Charleston, WV 25301
 mchristenson@motleyrice.com                       304-346-2889 / 304-346-2895 (f)
                                                   amajestro@powellmajestro.com
 Linda J. Singer
 David I. Ackerman                                 Michael A. Woelfel
 MOTLEY RICE LLC                                   WVSB No. 4106
 401 9th Street NW, Suite 1001                     WOELFEL AND WOELFEL, LLP
 Washington, DC 20004                              801 Eighth Street
 Tel: 202-232-5504                                 Huntington, West Virginia 25701
 Fax: 202-386-9622                                 Tel. 304.522.6249
 lsinger@motleyrice.com                            Fax. 304.522.9282
 dackerman@motleyrice.com                          mikewoelfel3@gmail.com

 Charles R. “Rusty” Webb
 WV No. 4782
 THE WEBB LAW CENTRE
 716 Lee Street, East
 Charleston, West Virginia 25301
 Telephone: (304) 344-9322
 Facsimile: (304) 344-1157
 rusty@rustywebb.com




                                               5
 Case 3:17-cv-01362 Document 1490 Filed 08/16/21 Page 6 of 6 PageID #: 65437




                               CERTIFICATE OF SERVICE

       I hereby certify that on August 16, 2021, the foregoing Plaintiffs’ Notice of Designated

Deposition Testimony and Exhibits Submitted by Plaintiffs was filed electronically via the

CM/ECF electronic filing system and served on all counsel registered in the system.

                                                   /s/ Moniqúe A. Christenson
                                                   Moniqúe A. Christenson (SC Bar No. 104063)
                                                   MOTLEY RICE LLC
